Citation Nr: 0010797	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for bilateral foot drop as 
secondary to the service-connected lumbar disc disease with 
right sciatic root syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel






INTRODUCTION

The veteran had active service from September 1958 to 
September 1961 and from November 1962 to October 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the RO. 


FINDINGS OF FACT

1.  All available relevant evidence necessary to decide this 
case equitably has been gathered by the RO.

2.  The veteran does not currently have a bilateral drop foot 
disorder.


CONCLUSION OF LAW

The claim of service connection for a bilateral foot drop 
claimed as secondary to the service-connected lumbar disc 
syndrome with right sciatic root syndrome is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the veteran was originally granted service 
connection for chronic low back strain in April 1971.  
Thereafter, in a May 1982 rating decision, the RO 
recharacterized the veteran's service-connected disability as 
lumbar disc syndrome with right sciatic root syndrome, and 
increased the evaluation to 40 percent.  In an October 1997 
rating decision, the RO further increased the veteran's 
evaluation for the service-connected lumbar disc disease with 
right sciatic root syndrome to 60 percent, the maximum 
allowable schedular rating under Diagnostic Code 5293.  The 
veteran currently contends, in essence, that he is entitled 
to a separate grant of service connection for bilateral foot 
drop.

In this case, the medical evidence shows the veteran suffers 
from degenerative disc disease manifested by sciatic nerve 
pain and numbness of the legs and feet.  The medical evidence 
of record includes various VA examination reports dated June 
1997 and April 1998, EMG and nerve conduction testing and 
private outpatient treatment records dating from 1990 to 
1996.

Specifically, EMG and nerve conduction testing in August 1996 
revealed an abnormal study.  The study was consistent with 
bilateral lumbar radiculopathy maximum at right L5-S1 versus 
canal stenosis.  In addition, the veteran exhibited sensory 
motor peripheral neuropathy that was characterized by axonal 
as well as myelin loss, possibly secondary to the underlying 
diabetes mellitus.

The veteran was afforded a VA joints examination in June 
1997.  At that time, he complained that his lower back pain 
radiated down his lower extremities.  Examination revealed 
tenderness over the paravertebral muscles in the lumbar 
region.  Range of motion of the lumbar spine was limited, 
with pain on all movements.  Motor examination showed atrophy 
and wasting of the foot muscles bilaterally.  Sensory 
examination revealed decreased touch, prick and vibration 
sense in the lower extremities.  Decreased touch and pinprick 
sensation were particularly present over L5 dermatomes 
bilaterally.  Deep tendon reflexes were decreased.  Ankle 
reflexes were absent bilaterally.  Diagnosis was lumbar disc 
disease with bilateral L5 radiculopathy; and sensory motor 
peripheral neuropathy probably secondary to diabetes 
mellitus.

The veteran was also afforded a VA examination for peripheral 
nerves in June 1997.  Upon neurologic examination, the 
veteran exhibited a jerky giving way in muscle strength in 
the right wrist and in both feet, but with further 
encouragement, the muscle strength was determined to be 
normal.  Deep tendon reflexes were 1+ and symmetrical.  Tests 
for coordination were also intact.  His straight leg raising 
test was positive at 30 degrees bilaterally.  Final 
impression was degenerative disc disease with low back pain 
and pain radiating in a sciatic distribution.

In support of his claim for service connection, the veteran 
submitted a December 1997 private medical report prepared by 
Michael H. Theodoulou, D.P.M., F.A.C.F.A.S., indicating a 
chief complaint of chronic bilateral plantar fasciitis, heel 
bursitis and metatarsalgia.  Neurologic evaluation indicated 
equal and symmetrical Achilles and patellar reflexes which 
were graded as 1+ at best.  The veteran had marked loss of 
vibratory sensation involving all dermatomes of both feet.  
There was noted loss of cutaneous protective sensorium as 
assessed by an inability to discern a Semmes Weinstein 5.07 
monofilament in all dermatomes of both feet.  His plantar 
response was normal.  There was no observed fasciculations of 
intrinsic foot musculature.  The veteran had mild paresthesia 
formation with percussion of the tarsal canal bilateral.  
Orthopedic examination revealed equal and symmetrical muscle 
mass to both lower extremities.  There was noted significant 
atrophy of the intrinsic plantar foot musculature bilateral 
with marked loss of the abductor hallucis muscle belly.  Upon 
ambulation, the veteran demonstrated a relatively propulsive 
gait with foot flat and assistance of cane.  In static stance 
there was marked valgus foot deformity noted with eversion of 
the calcaneus, collapse of the longitudinal arch and forefoot 
abduction on the hindfoot.  Muscle strength was 4/5 for all 
lower leg musculature as assessed by inversion, eversion, 
dorsiflexion, and plantar flexion foot strength.  Assessment 
was that of severe distal neuropathy with multiple etiologies 
to include discogenic disease and diabetic neuropathy.  The 
examiner did not believe that the current foot complaints 
were intrinsic to the foot.

In conjunction with the December 1997 examination report, Dr. 
Theodoulou prepared a letter summarizing his findings.  
Specifically, Dr. Theodoulou opined that the veteran's 
"marked hyperesthesia and atrophy of the intrinsic foot 
musculature is primarily a result of his advancing 
degenerative lumbar disc disease.  The global atrophy of the 
foot musculature without corresponding atrophy of intrinsic 
hand musculature is suggestive of this finding.  In addition, 
his protracted hyperesthesia without development of 
anesthesia is not typical of a diabetic neuropathy."

Finally, the veteran was afforded another VA examination in 
April 1998.  At that time, the veteran had moderate 
paravertebral muscle spasm.  The veteran also reported pain 
in his low back when either leg was raised 30 degrees.  The 
veteran was areflexic in the legs and he had atrophic changes 
with reddish discoloration below his ankles.  There was also 
some atrophy of the intrinsic muscles of the feet.  There was 
distal loss of vibratory sensation.  Muscle strength was 
intact.  The veteran's gait was fairly natural.  The veteran 
came with a cane but left carrying the cane.  Final 
impression was that of chronic low back pain, both 
musculoskeletal and secondary to degenerative disc disease 
without objective signs of radiculopathy; and severe diabetic 
peripheral neuropathy with areflexia and foot and leg pain.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995).   

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that she 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claims for service connection to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations.   Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The veteran contends he has a bilateral foot drop disorder 
due to his service-connected disc disease of the lumbar 
spine.  While the Board notes the veteran has been found to 
have various impairment related to the foot, such as 
numbness, hyperesthesia, metatarsalgia, decreased muscle 
strength, atrophy, valgus deformity, plantar fasciitis, and 
heel bursitis, the record is devoid of a diagnosis of 
bilateral foot drop.  The Board observes that the veteran has 
not submitted any competent medical evidence to support his 
assertion that he currently has a bilateral foot drop.  His 
bare assertion to this effect is insufficient for the purpose 
of well-grounding his claim of service connection.  As a lay 
person, he is not competent to offer opinions regarding 
medical diagnosis or causation.  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet.App. 
91 (1993).

In the absence of competent medical evidence showing the 
veteran currently has a bilateral foot drop and that such is 
related to service or to a service-connected disability, his 
claim must be denied as not well grounded.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992); Caluza, Supra. 



ORDER

The claim of secondary service connection for a bilateral 
foot drop is denied.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


